Citation Nr: 0116954	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a). 

REPRESENTATION

Appellant represented by:	Deogracias B. Conchu


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1942 until the time 
of his death in April 1942.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a forfeiture decision issued in 
January 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The appellant was awarded Dependency and Indemnity 
Compensation (DIC) benefits as a result of the veteran's 
death while he was serving in World War II.  In June 1956, 
the appellant remarried and DIC benefits were terminated.  

2.  In March 1973, the appellant applied for restoration of 
benefits due to the death of her second husband in February 
1962.  

3.  In May 1974, the appellant was awarded restoration of VA 
death benefits as the unremarried widow of the veteran, and 
received DIC benefits effective from March 1972.  

4.  In a signed statement received by VA in March 1996, the 
appellant's sister-in-law reported that the appellant was 
maintaining a common law marriage with the alleged cohabitant 
Mr. C., or S. C. 

5.  Field investigations in October 1996, April 1997, and 
June 1998, revealed findings such that unequivocally and 
unmistakably established that she had lived in a husband-and-
wife relationship with S. C. for many years and that the 
couple was recognized in the community as husband-and-wife.

6.  In January 1999, the Director, Compensation and Pension 
Service, determined that the appellant had forfeited all 
rights, claims and benefits under laws administered by the 
VA.

7.  The appellant knowingly and intentionally submitted false 
and fraudulent statements regarding her relationship with S. 
C.


CONCLUSION OF LAW

Beyond any reasonable doubt, the appellant knowingly made and 
presented false statements and evidence pursuant to her claim 
for VA benefits and the appellant has forfeited all rights, 
claims, and benefits under all laws administered by the VA 
(except those pertaining to insurance benefits).  38 U.S.C.A. 
§§ 5107, 6103 (West 1991 & Supp. 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Board finds that the VA has notified the 
appellant of any information and evidence needed to 
substantiate and complete this claim.  Id.  Indeed, the 
appellant has submitted sworn deposition statements, 
photographs, land and title documents, written contentions, 
copies of her passport, and other evidence in an attempt to 
revoke forfeiture.  Additionally, Field Examinations were 
conducted in October 1996, April 1997, and June 1998, and the 
appellant and her attorney have provided cogent argument with 
respect to the findings of each of those investigations.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed, and 
the Board  further concludes that the notices, discussions 
and statements of the RO and Compensation and Pension 
Services comply with VA's notification requirements under the 
VCAA.

Lastly, the Board has considered the Court's recent decision 
in Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22,  
2001), and whether this decision provides a basis to remand 
this case for additional development.  The Board has also 
considered whether it should delay the adjudication of this 
case and wait for VA regulations to be published regarding 
the VCAA.  However, the Board specifically finds that the VA 
has exceeded the standards of the VCAA by providing the 
appellant with extensive development in her case, including, 
but not limited to, an extensive field review.  Accordingly, 
the  Board will proceed with the adjudication of the 
appellant's case.  


II.  Factual Background

The facts in this case are as follows.  The veteran died in 
April 1942.  It appears that he died while being held captive 
as a prisoner of war during World War II.  The appellant 
received death benefits in the form of DIC, because following 
the veteran's death she was determined to be the unremarried 
widow of the veteran.  

In June 1956, the appellant's DIC benefits were terminated 
due to her remarriage to F.Q., her second husband.  In March 
1973, the appellant applied for restoration of benefits due 
to the death of her second husband in February 1962.  In May 
1974, the appellant was awarded restoration of VA death 
benefits as the unremarried widow of the veteran, and 
received DIC benefits effective from March 1972.  

In March 1996, the RO received a signed statement from A. L., 
to the effect that her sister-in-law, the appellant in this 
case, was maintaining a common-law relationship with a "Mr. 
C.," also referred to as S. C., and had been cohabiting with 
this gentleman in Happy Valley, Socorro, Oriental Mindoro 
since 1964.  Based on this information, the RO requested a 
Field Examination to determine the current marital status of 
the appellant.  An August 1996 Field Examination yielded no 
results due to inclement weather.  VA thereafter initiated 
and succeeded with Field Examinations in October 1996, April 
1997, and June 1998; all to determine the marital status of 
the veteran's widow, or appellant in this case.  

In an October 1996 Report of Field Examination, the 
investigator conducted neighborhood interviews at the 
appellant's address of record in Paranaque, Metro Manila.  
Those interviews disclosed that the appellant was not known 
at that address of record.  The neighbors knew the occupants 
of the house to be a woman, and her brother, who had the same 
last name as F.Q., the appellant's deceased second husband.  
Since no one in the house was available for interview, 
further development was recommended by the field examiner.  

In an April 1997 Report of Field Examination, the 
investigator interviewed the appellant, referred to in the 
Field Examination report as the "widow-claimant," the 
alleged cohabitant of the widow-claimant, relatives of the 
deceased veteran, and other witnesses.  The investigator also 
included photographs and certificates in conjunction with the 
field examination.  

Specific details indicated that in an interview with the 
appellant at her home in Happy Valley, Socorro, Oriental 
Mindora, the investigator reported that she denied having a 
relationship with S. C., the gentlemen whom her purported 
sister-in-law informed VA was the appellant's common law 
husband.  The appellant said that S. C. only sought refuge in 
her house after his house had burned, and she categorically 
denied having a marital relationship with Mr. C.  The 
appellant refused to provide a written deposition, and this 
information was provided for in the investigator's Memorandum 
of Interview.  The investigator noted that towards the end of 
the interview, the appellant admitted to cohabiting with Mr. 
C. since 1971, but she denied any formal marriage had taken 
place between the two.  The investigator reported that the 
appellant stated that for 21 years, all the folks in the 
barrio believed and perceived them as spouses, and that her 
children with F.Q. respected Mr. C. as their step father.  
The investigator reported that the appellant further added, 
that since Mr. C. was a public figure, they had to represent 
themselves as husband and wife, to avoid being charged with 
immorality due to having an illicit relationship.  The 
investigator reported that the appellant stated that, since 
she was still young when widowed by F.Q., and her children 
were growing up, she had no recourse but to live with a man 
to satisfy her financial needs and personal longings.  She 
disclosed that their relationship started in 1971 and was 
still on going until that time.  The investigator certified 
that the foregoing statements were true and correct.  

In an interview with the alleged cohabitant, Mr. C., who was 
75 years old, the investigator reported that Mr. C. was 
reluctant to be interviewed.  During the interview, he 
disclosed that his relationship with the appellant was 
generally considered to be that of husband and wife, but that 
they were not legally married.  The investigator reported 
that S. C. stated that he was never married to the appellant 
because she was in receipt of VA benefits.  He further 
admitted, with hesitancy, that he lived in a marital 
relationship with the appellant, together with her children 
from the marriage to F.Q., and that they had done so from the 
time of the declaration of martial law in September 1972 
until the present.  While Mr. C. was reluctant to provide the 
interview, and did, he vehemently refused to be photographed 
or to execute deposition regarding his relationship with the 
appellant.  Mr. C. indicated that he was married to another 
person, A. d.l. C., and had been married to her since 1963.  
He stated that he was formerly the Barangay Captain, and that 
he had served in that official capacity from 1972 to 1993.  
Mr. C. denied being part owner of property owned by the 
appellant, but indicated that he owned a vast tract of land 
in the area.  

In an interview with relatives of the deceased veteran, the 
investigator found that the complainant, A. L., 74 years old, 
along with two other relatives of the veteran, C. L., 54 
years old, and B.L.M., a niece, denied that the appellant and 
Mr. C. had been living together in a marital relationship.  
The investigator indicated that they appeared to be afraid of 
Mr. C., in that they stated that Mr. C. was a "toughie" and 
"trigger happy."  They feared retaliations.  A. L. admitted 
that she reported the alleged marital relationship of S. C. 
and the appellant, but, for unknown reasons according to the 
investigator, she recanted her statements and argued that her 
report would not do anything better for their family.  She 
stated that she reported the complaint because she was 
already being deprived of the benefit for which their 
brother, the deceased veteran, had died.  A. L. stated that 
she had no proof to back up her allegation, and she admitted 
that the reason behind the report was triggered by the 
refusal of the appellant-beneficiary, to loan them money to 
defray expenses incurred during the funeral of her recently 
deceased mother.  

In interviews with other witnesses, the investigator found 
that the family driver, J.C.V., had been S. C.'s and the 
appellant's driver for ten years.  He related that the latter 
were indeed husband and wife.  He drove them regularly, in 
either their jeep or car, within Socorro or outside of the 
municipality.  J.C.V. lived in proximity to the house of the 
couple, and he told the investigator that the couple ate 
together, slept together in one room, and that they had been 
seen communicating with each other.  The driver indicated 
that the appellant and Mr. C. performed activities like that 
of naturally married couples.  The driver indicated that he 
considered himself as an adopted son of the couple; and that 
as far as he could remember, the couple had lived together 
for more than 24 years.  He was unable to relate whether the 
couple were legally or ceremonially married.  

The housemaid of the couple, G.S.L., 53 years old and 
married, said that she had lived with the couple since she 
was young.  In fact, she admitted that the couple were her 
Godparents.  She corroborated previous testimonies of 
witnesses that S. C. and the appellant were living in a 
husband and wife relationship.  She stated that the couple 
had no children in common.  

Four farmers from the community were interviewed.  They were 
E.L.V., who was 28 years old and single; R.O., who was 21 
years old and single; F.O., 50 years old and married; and 
Z.D., a 32 year old married farmer.  The four farmers 
unanimously verbalized to the investigator that Mr. C. was 
the husband of the appellant.  They told the investigator 
that Mr. C. was also the former Barangay Captain, that they 
knew the appellant to be his wife, and that the couple 
resided together in one household; and had done so for 
several years.  The four farmers were residents of the 
community, and had been residents since their births, 
respectively.  They added that the couple had openly shown 
themselves as husband and wife, in that they attended social 
gatherings together, tended to the children of the house, and 
in that everyone in the community respected the appellant as 
the wife of S. C.  The investigator indicated that the 
children referred to were perhaps those from the appellant's 
previous marriage to F.Q.  None of the farmers could 
determine when the appellant and Mr. C. got married or how 
they got married.  The investigator determined that the four 
farmers appeared credible, and were not related to either the 
appellant or the alleged cohabitant.  They lived about a 
kilometer away from the residence of the appellant, and they 
referred to the indicated house as the one where S. C. and 
the appellant lived.  

Other investigative details revealed that record searches did 
not disclose any legal union or any declaration of either S. 
C. or the appellant as the other's spouse.  Certification of 
the same was included with the report.  In an attempt to 
gather other evidence, several photographs, purportedly of 
the appellant posing with her grandchildren and S. C., were 
seen on top of an office desk and were photographed by the 
investigator and appended to the report.

Based upon this October 1996 Field Examination, the RO 
proposed consideration of forfeiture for fraud.  Upon 
notification of the same in July 1997, the appellant denied 
having a marital relationship with S.C, and another Field 
Examination was requested.  

In a June 1998 Report of Field Examination, the investigator 
interviewed five witnesses, and the alleged cohabitator, S. 
C.  An attempt was made to contact and interview the 
appellant again, but her return to her given address in Metro 
Manila was uncertain.  

In the interviews with the five witnesses, the investigator 
reported that all five witnesses considered S. C. and the 
appellant as living in a husband wife relationship.  One 
witness, a 41 year old man, resided near the appellant's 
home, and had done so for 15 years.  The second witness, a 54 
year old woman, had been in the area since 1985, and was 
interviewed near the appellant's house while she was on her 
way to sell fish in the neighborhood.  She stated that she 
knew the appellant as the wife of S. C. because both of them 
were residing under one roof.  

The third witness, a 30 year old woman, indicated that that 
she was the wife of S. C.'s nephew.  She confirmed that S. C. 
was married to the appellant.  The investigator noted that 
she was afraid to divulge further information and the witness 
then retreated inside her home when she saw from afar that S. 
C. was in the balcony of the appellant's house.  

The fourth witness, a 33 year old woman, was interviewed 
inside of her residence.  She indicated that she had grown up 
in the area of Happy Valley, and she claimed that S. C. and 
the appellant started living together as husband and wife 
when the appellant's youngest son was about 10 years old.  
She indicated that all of the residents of the area 
considered the couple as husband and wife.  Both of them had 
become baptismal sponsors to many of the children in town.  
She also stated that the couple had stood as wedding sponsors 
for people.

The fifth witness, a 48 year old woman, was interviewed in 
her residence in a place called Tibag, Pulian, Bulacan.  This 
witness was the wife of V. d.l. C., who was the adopted 
nephew of one A. d.l. C., the wife of S. C.  This witness 
said that A. d.l. C. died in July 1996, but that S. C. did 
not come to attend his wife's burial.  The witness further 
alleged that S. C. had not come back anymore since 1970.  She 
allegedly heard from Mr. C.'s nephew that he had a wife in 
Mindoro.  

In the interview with S. C., the investigator reported that 
S. C. was interviewed at his residence and house of the 
appellant, in Happy Valley, Socorro, Oriental Mindoro.  S. C. 
agreed to have his sworn statement taken, but still refused 
to have his photograph taken.  In his sworn deposition, S. C. 
denied that he was living in a husband-wife relationship with 
the appellant.  S. C. indicated that he used to live in 
Tibag, Pulilan, Bulacan, and that he had resided in Happy 
Valley from 1963 to the present.  He stated that his brother 
bought land in Happy Valley, and that he was the caretaker of 
the land.  He used to have two houses, and one house had been 
gutted by fire less than a year ago.  He said that the 
appellant owned the house where he was currently residing, 
and that he started residing in that house in March 1997, 
after his house had been destroyed by fire.  He said that he 
trusted the appellant, and that they were very close to each 
other, and that those were the reasons he chose to live with 
her after the fire.  He said that he had no relationship 
whatsoever with the appellant, including that of husband and 
wife.  

S. C. stated that he could do nothing about the impression or 
perception of other people that he and the appellant were 
living together as a married couple, and that what they 
thought was not true.  When asked about his admission to a 
marital relationship at the former interview in November 
1996, S. C. said that he remembered that interview as one 
where he "did not" admit to having a marital relationship 
with the appellant.  S. C. said that the appellant's current 
whereabouts were in the United States with her daughter.  He 
stated that while he once held the formal position of Captain 
of the Barangay, he no longer held any position in the 
Barangay.  He stated that when he was Barangay Captain, he 
resided in a house with his errand boy.  He stated that he 
had been married one time to A. d.l. C. in Bulacan, and that 
he had no children with her.  He indicated that he separated 
from her in 1967, and that he could not divulge to the 
investigator the reason for their separation.  He indicated 
that A. d.l. C. was still alive and living with her 
relatives.  

In August 1997, the RO submitted a final Administrative 
Decision for consideration of forfeiture for fraud by the 
appellant to the Compensation and Pension Service (CPS).  In 
January 1999, the CPS of the Veterans Benefits Administration 
notified the appellant that she had forfeited all rights, 
claims and benefits under the laws administered by VA, as 
provided by Title 38, United States Code, Section 6103 (a).  
She was notified that it had been clearly established by the 
majority of the evidence of record that she knowingly, 
intentionally, and deliberately submitted fraudulent 
information about her cohabitation with Mr. C. in order to 
fraudulently retain her VA death benefits.  

The appellant thereafter perfected this appeal.  In 
conjunction with her appeal, the appellant submitted copies 
of her passport, land and title documents, written 
contentions, copies of her passport, and other evidence such 
as photographs of the house of S. C. after it was burned.  
She submitted a statement showing that land once owned by S. 
C. had been sold, and documents showing that she was a widow 
with the occupation of housekeeper.  The appellant also 
submitted three lay affidavits in support of her claim for 
restoration, and a statement regarding her contentions and 
theory of provocation of the action against her.

In the first affidavit, the affiant, S.M., testified that in 
July 1996, the house of the ex-Barangay captain had been 
burned, and that the said house had been built on land owned 
by S. C.'s nephew.  

In the second affidavit, dated in July 1997, the joint 
affiants testified that they were residents of Happy Valley, 
and that they had known S. C. and the appellant for more than 
20 years.  The affiants indicated that each, S. C. and the 
appellant, were civic minded persons and that S. C. and the 
appellant had no relationship, and that they had not 
represented themselves as husband and wife.  The affiants 
indicated that the appellant lived with her children in Metro 
Manila, and that she did not live in Happy Valley, even 
though she was considered a resident there.  There were five 
joint affiants who signed this affidavit.  One of the 
affiants, F.O, had previously told the Field Investigator 
otherwise, when he was interviewed with the farmers during 
the April 1997 Field Examination.  

In the third affidavit, dated in July 1997, the affiant, G. 
L., indicated that he was a policeman, and that he had been a 
resident of Happy Valley for almost 20 years.  The affiant 
was a neighbor to the appellant's family.  The affiant 
testified that he personally knew for a fact that the 
appellant and S. C. had no relationship whatsoever and that 
they had not represented themselves to anyone as husband and 
wife, much less had they cohabited together.  The affiant 
testified that the appellant did not stay permanently in 
Happy Valley, but rather that she lived with her children in 
Metro Manila; and that she sometimes visited her daughter in 
the United States.  

In conjunction with this appeal, the appellant contends that 
she has never had a marital relationship with the alleged 
cohabitant S. C.  She says that, rather, Mr. C. watches out 
for her property and that they have never represented 
themselves as husband and wife.  Through her attorney, the 
appellant argues that the information given by the witnesses 
to the Field examiner/investigator were tainted with malice, 
prejudice or natural human misconception.  

In September 1997, the appellant submitted a four page typed 
letter to VA.  Therein, the appellant stated that she did not 
tell the VA Field Examiner that she had been living with S. 
C. in a marital relationship.  She also "explained" that 
she and her family have known Mr. C. for 25 years, and that 
their relationship with him was that of landowner and farm 
manager and not marital.  She then indicated that, as land 
owners, both families formed an alliance out of necessity to 
provide security for their land.  She indicated that, 
traditionally farmers and tenants in the locality resent the 
presence of landowners in their midst, and that Mr. C. took 
charge of part of the responsibility of operating the farm.  
She stated:

To be more effective in the protection of their common 
interests and to exert more influence in the community, 
the Q. and C. families (the appellant being a part of 
the Q. family) decided to make Mr. S. C., who had by 
then established residence in the community, to run for 
the position of Barangay Captain and towards achieving 
this objective, I sought the support of the town mayor 
who happened to be the brother-in-law of my late 
husband, F.Q.  Mr. S. C. won the election and was 
reelected to the same position several times.  Since 
the first election of Mr. S. C. to this date, in 
conformity with our mutual agreement, except for a few 
close relatives, we have deliberately given the 
impression in the community that the Q. farm was under 
the management and supervision of Mr. S. C., in the 
same manner that he supervises and manages the property 
of his brother..., which adjoins our property.  Maybe, 
this arrangement that my family had with Mr. S. C. has 
given the wrong impression to some evil minded and 
envious members of the community.  

The appellant went on to explain that she spends a great deal 
of her time with her children or grandchildren, outside of 
her home in Happy Valley.  

In her December 2000 substantive appeal, the appellant 
specifically argued that the evidence against her was false 
and was nothing more than hearsay.  In particular, she 
contends that the personal views and opinions of others are 
mere perceptions and are unsupported by any tangible 
evidence.  The appellant pointed out that her sister in law's 
motive for lodging a complaint was out of revenge, and that 
her initial testimony to VA was false.  In a point by 
counterpoint analysis, the appellant argued that the 
witnesses interviewed during the Field Examinations were not 
credible, and she pointed out that 1.) she was on a trip in 
Europe when the Field Examiner came to interview her for a 
second time; 2.) she did not have a son by the name of R., as 
was mentioned by one of the witnesses; 3.) it was customary 
in the Philippines to get as many sponsors as possible for 
baptismal ceremonies and weddings, and that by her and Mr. C. 
doing the same, it did not hold them out as a couple.  She 
further indicated that it was "uncommon" in the custom for 
spouses to be asked to act as sponsors to the same ceremony.  
She also stated that the reason she is not known at her 
address of record is because her children live there, and she 
is not known by the last name of the deceased veteran.  

In closing of the substantive appeal, the appellant argued 
that there were no depositions against her in the file, and 
that, rather, all of the information against her came from 
reported accounts stated by the investigator, which he had 
interpreted from the interviewees.  On the other hand, she 
had submitted sworn affidavits on her behalf, a certificate 
of government authorities, and other evidence to refute the 
false and unfounded accusations against her.  


III.  Legal Analysis

With regard to appellant's entitlement to DIC benefits, the 
term "surviving spouse" means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran, and after September 19, 
1962, lived with another person and held herself out openly 
to the public to be the spouse of such other person.  See 38 
U.S.C. § 101(3).

Under 38 U.S.C. § 6103(a), "[w]hoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary."  

This statute under which forfeiture had been declared, 38 
U.S.C. § 6103(a), clearly mandates that focus must be had 
upon whether there existed evidence at the time of the 
forfeiture action that would lead the fact-finder to conclude 
beyond a reasonable doubt that the person or persons involved 
knowingly presented false information in the context of 
seeking VA benefits.  

The forfeiture action is an adversarial process initiated by 
the VA Secretary that requires the application of a "beyond 
a reasonable doubt standard" to declare a forfeiture.  Thus 
it involves a standard much higher than the typical claims 
adjudication standard.  See Trilles v. West, 13 Vet. App. 
314, 320-22, 326-27 (2000).  

Initially, the Board concedes that there is no documentary 
evidence of record that the appellant and Mr. S. C. were ever 
legally married.  Indeed, the initial complainant revealed 
that the cohabitation between the appellant and S. C. was 
that of a common law marriage.  The Board must now address 
whether the appellant knowingly made or caused to be made 
false or fraudulent statements concerning whether she had not 
lived with another person and held herself out openly to the 
public to be the spouse of such other person since the death 
of her second husband, F. Q., and after September 19, 1962.  
In this regard, the Board determines that the appellant made, 
and caused to be made, false and fraudulent statements in 
contradiction of the notion that she lived with S. C. in a 
non-marital relationship.  The basis for the Board's 
determination is the strong evidence in the case which points 
to at least the appearance of a marital relationship and 
cohabitation between the appellant and S. C.  

That is, the evidence overwhelmingly shows that S. C. 
currently lives with the appellant, and that he has done so 
for many years, even prior to the fire on his property.  The 
evidence supports a finding that the appellant and the 
alleged cohabitant both admitted to living together as 
husband and wife when they were initially interviewed by the 
Field examiner in October 1996.  Each of them has since 
denied these admissions.  The original complainant has also 
retracted her forthcoming allegation of a marital 
relationship between S. C. and the appellant; which triggered 
this entire investigation.  Nonetheless, not one single 
disinterested witness, when approached and asked 
spontaneously about the couple, responded that the appellant 
and S. C. were other than husband and wife.  The appellant's 
driver, her housemaid, and several farmers in the area, all 
indicated with specificity that S. C. and the appellant were 
living as a married couple.  Therefore, the Board finds that 
the statement sent in by the original complainant, which 
initiated this entire action, is credible, and that her later 
recantation of that statement, is not credible. 

As the party at interest, the appellant's bias in this matter 
is apparent, but what is also probative in this matter is 
that she is a critical witness against her own interest here.  
The appellant has, quite simply, described in her statements 
a pattern of behavior which advances the impression that 
there is a relationship between her and S. C., of such 
longstanding nature and duration, and characterized in it's 
particulars by a joint management of their energies and 
resources, as to have an appearance in the community in which 
they reside, and in the perception of this Board Member, of 
constituting that which could be considered typical of a 
husband and wife.  

While the actualities of their relationship might be uniquely 
distinctive in the sense of being contrary to the impression 
that is shown by the evidence to have been registered in the 
mind of the community, the fact remains that it is that 
impression, or perception, that has been formulated which is 
deemed crucial under the facts of this case.

The similarity between the appellant's statement that she 
needed to falsely represent herself and her relationship with 
S. C. to the community for other purposes, as written in her 
letter to VA in September 1997, and the Field examiner's 
account of her statement that she needed to falsely represent 
herself and her relationship with S. C. to the community for 
purposes of being husband and wife for moral reasons, just 
serves to bolster the latter admissions made by her to the 
Field examiner.  It would reasonably follow that the 
disinterested farmers, the housemaid, the driver, and five 
other disinterested witnesses perceive the appellant to be S. 
C.'s wife; since, by her own admission, she tried to have her 
community believe that there is at least some type of 
relationship between them that would be consistent with 
having the appearance of husband and wife.  The Board 
determines that the evidence of record shows that the 
relationship between them is that of common law husband and 
wife.  

Again, what is particularly probative in satisfying the 
evidentiary standard contemplated in cases involving 
forfeiture, is that all of the witnesses interviewed by the 
Field Examiner, unanimously, upon being interviewed 
unexpectedly, confirmed the marital relationship between the 
appellant and S. C.  Very probative are the original accounts 
from the appellant's driver, who felt like a stepson to the 
couple, and the appellant's housemaid, who said she was their 
Goddaughter.  In this regard, and under the circumstances of 
this case, whether the information obtained from witnesses is 
in the form of statement, sworn or unsworn, or by deposition, 
is immaterial to this Board Member.  The Board also does not 
find the local custom of baptisms as determinative in its 
decision herein.  Moreover, the fact that a witness may have 
gotten a name wrong or that the appellant and S. C. may have 
periods of time when they have not been in actual residence 
together, are not dispositive or are merely tangential, to 
the central matter in this case; that is, the strongly 
reinforced manner in which the parties in question have held 
themselves out to the community, and that the appellant has 
continued to receive VA benefits when her domestic 
circumstances have legally precluded such entitlement.  

Thus, the Board finds that, after the death of her second 
husband, and during the time period that the appellant 
received restored death benefits as the unremarried widow of 
the veteran, she in fact lived with S. C. and held herself 
out openly to be his spouse.  In light of the consistent 
reports and accounts by disinterested witnesses, interviewed 
over the course of three unexpected Field Examinations by VA, 
the Board is able to conclude "beyond a reasonable doubt" 
that the appellant has in fact lived in a marital 
relationship with S. C. and that, in consequence, she 
knowingly and intentionally presented false and fraudulent 
information to VA regarding her relationship with him in 
order to continue to receive VA benefits.  See Trilles v. 
West, 13 Vet. App. 314 (2000).  Thus, the forfeiture of 
eligibility for VA benefits that was imposed against the 
appellant in accordance with 38 U.S.C.A. § 6103(a) was 
proper.  


ORDER

Forfeiture was properly declared against the appellant 
pursuant to the provisions of 38 U.S.C.A. § 6103.  The appeal  
is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

